— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Kase, J.), rendered December 7, 2007, convicting him of criminal possession of a controlled substance in the third degree (four counts) and criminal sale of a controlled substance in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel. Considering the totality of the evidence, the law, and the circumstances of the case, trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; see also People v Caban, 5 NY3d 143, 152 [2005]; People v Stultz, 2 NY3d 277, 287 [2004]; People v Rivera, 71 NY2d 705, 709 [1988]).
The defendant’s remaining contentions, that he was deprived of due process when the Supreme Court denied his motion to suppress certain evidence without holding a Dunaway/Mapp hearing (see Mapp v Ohio, 367 US 643 [1961]; Dunaway v New York, 442 US 200 [1979]), and because the close quarters of the courtroom prohibited him from holding private conversations *1013with his attorney, are without merit. Mastro, J.E, Skelos, Florio and Dickerson, JJ., concur.